DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1–5, 11, and 15–17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0088431 to Holt et al.
Regarding Claim 1, Holt discloses (e.g., at least Fig. 1C and its corresponding description) an electrochromic element 170, comprising: a first electrode 102a (lower, Fig. 1C); a second electrode (upper transparent conductor, Fig. 1C); a blocking layer 118 disposed between the first electrode and the second electrode (Fig. 1C); an electrochromic layer disposed between the first electrode and the second electrode (e.g., layers 106/108, Fig. 1C, also illustrated in Fig. 1B); and a conductive nanoparticle metal layer 112/113 disposed upon the electrochromic layer (Fig. 1C).
	Regarding Claim 2, Holt discloses a buffer layer between the first electrode and the blocking layer (e.g., paragraph [0044]).
	Regarding Claim 3, Holt discloses wherein the first electrode comprises a transparent conductive metal oxide (e.g., paragraph [0026], ITO).
	Regarding Claim 4, Holt discloses wherein the transparent conductive metal oxide is indium tin oxide (e.g., paragraph [0026], ITO).
	Regarding Claim 5, Holt discloses wherein the blocking layer comprises an electrically insulating material (Fig. 1C specifically describes layer 118 as “electrically insulating material”).
	Regarding Claim 11, Holt discloses wherein the second electrode comprises a transparent conductive metal or metal oxide (e.g., paragraph [0026], ITO).
	Regarding Claim 15, Holt discloses a protective layer (e.g., 116a/b, Fig. 1B).
	Regarding Claim 16, Holt discloses wherein: the electrochromic element has one or more optical properties that can be changed from a first state to a second state upon the application of an electric potential; and wherein the electrochromic element is structured so that the second state is maintained without continued application of the electrical potential (e.g., paragraphs [0033]–[0035] and [0112]).
	Regarding Claim 17, Holt discloses an electrochromic device, comprising: an electrochromic element of claim 1; and a power source in electrical communication with the first electrode and the second electrode in order to provide an electric potential to the electrochromic device (e.g., 350, Fig. 3A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6–10, 12–14, and 18–20 are rejected under 35 U.S.C. 103 as being unpatentable over Holt.
Regarding Claim 6, Holt does not explicitly disclose wherein the electrically insulating material is Al2O3. 
However, Holt teaches tantalum pentoxide, or various other dielectric ceramics having similar electrical and/or crystalline properties to tantalum pentoxide (e.g., paragraph [0048]), which one of ordinary skill in the art would recognize as including Al2O3 for its similar properties.
Regarding Claim 7, Holt would have rendered obvious wherein the electrochromic layer comprises an inorganic compound or an organic compound (paragraphs [0027]–[0028], also e.g., MPEP § 2144, where the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, MPEP §2144.07; and further, as in this case, a combination that amounts to “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results” KSR International Co. v. Teleflex Inc., 550 U.S. at 415–16, 82 USPQ2d at 1395).
Regarding Claim 8, Holt would have rendered obvious wherein the inorganic compound is WO3 (paragraphs [0027]–[0028], also e.g., MPEP § 2144, where the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, MPEP §2144.07; and further, as in this case, a combination that amounts to “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results” KSR International Co. v. Teleflex Inc., 550 U.S. at 415–16, 82 USPQ2d at 1395).
Regarding Claim 9, Holt would have rendered obvious wherein the conductive nanoparticle metal layer comprises Ag, Cu, Au, or Al (e.g., MPEP § 2144, where the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, MPEP §2144.07; and further, as in this case, a combination that amounts to “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results” KSR International Co. v. Teleflex Inc., 550 U.S. at 415–16, 82 USPQ2d at 1395).
Regarding Claim 10, Holt would have rendered obvious wherein the conductive nanoparticle metal layer is Ag (e.g., MPEP § 2144, where the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, MPEP §2144.07; and further, as in this case, a combination that amounts to “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results” KSR International Co. v. Teleflex Inc., 550 U.S. at 415–16, 82 USPQ2d at 1395).
Regarding Claim 12, Holt would have rendered obvious wherein the transparent conductive metal is Al (e.g., MPEP § 2144, where the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, MPEP §2144.07; and further, as in this case, a combination that amounts to “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results” KSR International Co. v. Teleflex Inc., 550 U.S. at 415–16, 82 USPQ2d at 1395).
Regarding Claim 13, Holt would have rendered obvious wherein the buffer layer comprises a non-polymeric aromatic compound (where Holt teaches the general composition, and e.g., MPEP § 2144, where the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, MPEP §2144.07; and further, as in this case, a combination that amounts to “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results” KSR International Co. v. Teleflex Inc., 550 U.S. at 415–16, 82 USPQ2d at 1395).
Regarding Claim 14, Holt would have rendered obvious wherein the non-polymeric aromatic compound is: 

    PNG
    media_image1.png
    204
    467
    media_image1.png
    Greyscale

(e.g., MPEP § 2144, where the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, MPEP §2144.07; and further, as in this case, a combination that amounts to “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results” KSR International Co. v. Teleflex Inc., 550 U.S. at 415–16, 82 USPQ2d at 1395).
Regarding Claim 18, Holt would have rendered obvious wherein the buffer layer is deposited on the first electrode in a manner that results in a nanostructured template morphology; and wherein the deposition of subsequent layers upon the buffer layer are of a suitable thickness such that the nanostructured template morphology of the electrochromic device is maintained in the nanostructured metal layer and the second electrode to effect a localized surface plasmon resonance (e.g., Fig. 1C, where selecting a “suitable thickness” would have been an obvious step based on particular design needs, also paragraphs [0027]–[0036] and [0049]–[0050]).
Regarding Claim 19, Holt would have rendered obvious a method for preparing an electrochromic device of claim 17 comprising: providing a substrate; depositing a first electrode; depositing a buffer layer upon the first electrode; depositing a blocking layer upon the buffer layer; depositing an electrochromic layer upon the blocking layer; depositing a conductive nanostructured metal layer upon the electrochromic layer; depositing a second electrode upon the conductive nanostructured metal layer; and providing a power source in electrical communication with the first electrode and the second electrode in order to provide an electric potential to the electrochromic device (e.g., Figs. 1C and 3A).
Regarding Claim 20, Holt would have rendered obvious wherein at least one of the deposition steps is vapor deposition (e.g., MPEP § 2144, where the selection of a known deposition method based on its suitability for its intended use supports a prima facie obviousness determination, MPEP §2144.07; and further, as in this case, a combination that amounts to “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results” KSR International Co. v. Teleflex Inc., 550 U.S. at 415–16, 82 USPQ2d at 1395).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871